Citation Nr: 0500443	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
initially evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active military duty from August 1966 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran submitted additional evidence subsequent to the 
issuance of the January 2003 Statement of the case.  In 
December 2004, the veteran waived RO consideration of 
evidence submitted since the statement of the case was 
issued.


FINDINGS OF FACT

The veteran's psychiatric disorder is manifested by serious 
symptoms more nearly approximating total occupational 
impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

The record contains VA outpatient records that date between 
March and April 2002.  In March 2002, the veteran noted 
symptoms that included feelings of worthlessness, lost of 
interest in daily activities, mood swings, and crying spells.  
He stated that he lost his job 2 years previously as a radio 
announcer.  He added that he had been through many jobs with 
little or no interest.  He appeared hypervigilant and 
intense.  His behavior was appropriate.  He was cooperative 
and friendly.  His speech was regular, coherent, logical, 
linear, and loud.  His mood was normal.  His affect was 
anxious and labile.  He was oriented to time, place and 
person.  His insight and judgment were intact.  The diagnoses 
were adjustment disorder, mixed anxiety disorder, and 
depressed mood.  

VA outpatient examination on April 18, 2002, noted increased 
symptoms.  There was marked tension, irritability, and 
frustration.  There was moderate anxiety and reactive 
depression with a feeling of helplessness.  His intellectual 
and cognitive functioning were below average.  His insight 
and judgment were less than fair.  The Global Assessment of 
Functioning (GAF) score was 45.  

A VA examination was conducted in May 2002.  The veteran 
reported his medical and military history.  He reported that 
he was undergoing VA outpatient treatment.  He was taking 100 
milligrams of Zoloft.  He reported that he was a former disc 
jockey in Europe.  He had been married for 26 years.  He had 
been laid off two weeks previously due to cutbacks.  He 
indicated that he got along well with people at work but felt 
like he put up a good front.  

On mental status examination, the veteran was pleasant and 
cooperative.  At times, his expression became quite 
emotionally intense but it was congruent with the thought 
content.  His eye contact was consistent and appropriate 
throughout.  He did not indicate any suicidal or homicidal 
thoughts but admitted to past thoughts of suicide.  He did 
not have a problem with personal hygiene.  His orientation 
was unimpaired and his memory was grossly intact.  There were 
no significant obsessive or compulsive signs.  His thinking 
was goal directed with looseness.  There were no indications 
of panic feelings.  His mood was intense and angry.  There 
was no evidence of impulse control problems.  He noted that 
he had significant sleep impairment.  He indicated that would 
awake with night sweats.  The examiner noted that alcohol had 
been a significant problem in the past, but the veteran had 
cut back since starting Zoloft.  

The examiner reported that the veteran thought of Vietnam 
everyday.  He could not remember specific dreams but he would 
awake with night sweats.  He described social isolation and 
exaggerated startle response.  The veteran reported a problem 
with anger especially, toward his son.  He was extremely on 
guard and described diminishing interest in sex.  He felt 
quite detached and estranged from others.  The examiner 
commented that a GAF score of 35 was assessed due to the 
veteran's PTSD manifestations.  This included significant 
anger as well as, frequent and intense symptoms of PTSD.  
These manifestations included night sweats, short-temper, and 
increasing difficulty in concentration.  The examiner added 
that the veteran used alcohol in the past, mostly to self-
medicate.  As the veteran moderated his use of alcohol it was 
not unlikely that his PTSD symptoms would become more 
prevalent.  The veteran was considered competent to manage 
his VA benefits in his best interest.  He was considered 
competent for VA purposes.  The psychologist reported that 
the veteran had symptoms of PTSD since service.  His post 
service adjustment had been rocky and escalated to the point 
that he had to leave the United States to help to adapt.  
Since his return, his ability to maintain consistent 
employment and social functioning has grown difficult.  By 
beginning treatment and learning more about PTSD would likely 
be beneficial, but it was unclear as to the degree of 
improvement.  

The Axis I diagnoses were PTSD, Depressive disorder, not 
otherwise specified, and rule out alcohol abuse.  The Axis IV 
assessment was severe.  The examiner noted that the GAF score 
was 35.  

VA outpatient records dated May 30, 2002, show that the 
veteran was continuing treatment for PTSD and depression.  
The next month, he was flying to Europe to seek residence and 
employment as a radio announcer.  He was casually dressed and 
groomed.  His mood and affect were appropriate.  He was 
gaining insight and had adequate judgment.  The diagnoses 
were PTSD and depression.  The GAF score was 30.   

A June 2002 rating action granted service connection for PTSD 
and assigned a 30 percent rating, effective December 31, 
2001.  

A private psychiatric evaluation was conducted in July 2003.  
On mental status examination, the veteran was cooperative, 
but wary throughout the interview.  He was emotionally 
intense, especially when describing his post-Vietnam 
experiences and talking about his frustration in dealing with 
his anger.  He appeared agitated, had several angry 
outbursts, and was guarded in his responses.  His eye contact 
was appropriate but intense.  The veteran's spouse made note 
of the veteran's sleeping impairment.  She noted that he 
awoke nightly drenched in sweat and agitated.  The nightmares 
had increased in intensity and frequency over the years.  
During the interview, the veteran appeared to ramble, mumble, 
and regularly lose focus.  His memory appeared to be acutely 
intact, although he had some memory loss regarding Vietnam 
experiences.  There were no obvious obsessive or compulsive 
behaviors.  The examiner found that that the veteran's 
intensity, hypervigilance and use of military jargon were 
notable.  

In providing an assessment, it was noted that the veteran's 
spouse had moved out of the household due to the veteran's 
increasing anger, emotional withdrawal, and sleep 
disturbance.  She noted an increasing coldness and hostility 
toward her each year.  The examiner commented that his return 
to Europe could be considered a flight from stimuli.  He was 
currently minimally employed and his personal hygiene varied 
on his visits to the center.  It was reported that according 
to the diagnostic criteria in DSM-IV, the veteran's 
lifestyle, social and occupational functioning, reflected a 
pervasive intrusion of PTSD.  The staff concluded that after 
six months of observation his mental health appeared fragile 
and may be deteriorating.  The examiner found that the 
veteran's minimal functioning ability supported this 
conclusion.  The diagnoses were PTSD and depressive disorder.  
The GAF score was 32.  The examiner found that the GAF score 
was supported by the veteran's significant impairment in 
occupation, family relations, mood fluctuations, 
communication difficulties, and repeated suicidal ideation. 

The veteran's spouse submitted statements in December 2001 
and February 2003.  She described the veteran's social 
history, symptoms, and their family life.  She also reported 
on the veteran's difficult relationship with their son.  His 
symptoms included increased anger, sleep impairment, 
difficulty keeping a job, social isolation, and angry 
outbursts.  

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation for 
the PTSD arises from the initial rating decision, which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In regard to industrial impairment, it has been noted that 
the veteran has experienced problems in maintaining 
employment.  The most recent private examination indicated 
that the veteran was minimally employed.  Further, his 
personal hygiene varied.  In recounting his symptoms, the 
veteran did not indicate problems involving routine behavior, 
self-care, or conversation.  There were no manifestations of 
disorientation.  The examiners indicated that the veteran was 
oriented to time, place, person, and situation.  His memory 
and concentration were considered intact.  

In considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
He was unable to sleep well and intrusive thoughts of Vietnam 
still occurred.  In the past, he consumed alcohol 
excessively.  He avoided people.  He had had difficulty in 
getting along with his son.  He was extremely anxious and he 
had recurrent bouts of depression accompanied by suicidal 
ideation.  However, it had been some years since he had the 
impulse or plans to harm himself.    

The GAF scores assigned over the relevant period have ranged 
from 30 to 45, with most in the 35 range.  GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  Scores such as the 
veteran's show serious social and occupational impairment, 
"unable to keep a job."  More than one observer has stated 
that the veteran is, in effect, minimally functioning by 
reason of his PTSD.  The most recent examiner reported that 
the clinical staff noted a decrease in functioning.  The 
Board finds that, at the least, the overall picture more 
nearly approximates the criteria ("total occupational and 
social impairment") for a 100 percent rating.  The 
preponderance of the evidence favors the veteran's claim, and 
the benefit sought on appeal is granted.


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


